

Exhibit 10.2
AGREEMENT
This Agreement (the "Agreement") is made as of July 20, 2018 among:
(1)
ASTEC, INC., a Tennessee corporation whose address is 4101 Jerome Avenue,
Chattanooga, Tennessee 37407 ("Astec");

(2)
ASTEC INDUSTRIES, INC., a Tennessee corporation whose address is 4101 Jerome
Avenue, Chattanooga, Tennessee 37407 (the "Guarantor" and, together with Astec,
the "Astec Parties");

(3)
HIGHLAND PELLETS, LLC, an Arkansas limited liability company whose address is 60
State Street, Suite 700, Boston, Massachusetts 02109 ("Highland");

(4)
HIGHLAND LLC, a Delaware limited liability company whose address is 60 State
Street, Suite 700, Boston, Massachusetts 02109;

(5)
ARKANSAS TEACHER RETIREMENT SYSTEM, whose address is 1400 W. 3rd St. Little
Rock, Arkansas, 72201; and

(6)
GIP CAPS PINE, L.P., a limited partnership whose address is 12 East 49th Street,
New York, New York 10017.

Whereas:
(A)
Highland and Astec entered into a Sale and Construction Contract dated as of
July 2, 2015, as supplemented on August 19, 2015 and February 15, 2016, and
amended on October 2, 2015, January 22, 2016, May 9, 2016, March 1, 2017,
September 12, 2017 and February 2, 2018 (collectively, and as so supplemented
and amended, the "Contract").

(B)
The Guarantor entered into a Performance and Completion Guarantee in favour of
Highland dated as of July 2, 2015, as amended January 22, 2016 (collectively,
and as so amended, the "Guaranty").

(C)
Astec, the Guarantor and Highland desire to fully settle and resolve all matters
relating to the Contract and the Guaranty pursuant to this Agreement.

(D)
Capitalized terms used but not defined in this Agreement shall have the
respective meanings assigned to them in the Contract. The rules of
interpretation set forth in Section 18(e) of the Contract shall apply mutatis
mutandis to this Agreement as if expressly set forth herein.

Now therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1
Payments

1.1
Termination Payments

Subject to the terms and conditions of this Agreement, the Astec Parties agree,
jointly and severally, to make the following payments by wire transfer of
immediately available funds pursuant to the flow of funds and wire transfer
instructions set forth in Schedule 1 attached hereto (collectively, the
"Termination Payments"):
(a) $34,000,000 on the date that is one (1) Business Day after the signing of
this Agreement (the "Initial Payment Date");
(b) $8,500,000 on the date that is thirty (30) days after the Initial Payment
Date;
(c) $8,500,000 on the date that is sixty (60) days after the Initial Payment
Date;
(d) $8,500,000 on the date that is ninety (90) days after the Initial Payment
Date; and
(e) $8,500,000 on the date that is one hundred twenty (120) days after the
Initial Payment Date (the "Final Payment Date");
provided that any Termination Payment that is to be paid on a day that is not a
Business Day shall be paid on the next immediately following Business Day.
1.2
Cancellation of Retainage Amount and Deferred Payment

Subject to the terms and conditions of this Agreement, Astec agrees that the
obligations of Highland and/or its affiliates to pay the Retainage Amount (as
defined in Section 1.4) and the Deferred Payments (as defined in Section 1.4),
including any interest, are hereby cancelled and terminated.
1.3
Payment Upon VOC Compliance

Highland agrees to use its best efforts and act in good faith to demonstrate VOC
Compliance (as defined in Section 1.4) as soon as is reasonably possible.  Such
best efforts shall include, but are not limited to, implementing all
recommendations set forth in the June 12, 2018 Mid-South report (point II, Tier
1-Furnace, point A, Furnace and Heater Chamber Temperatures, and point B, Ash
Fusion and Build-Up on Duct Shelf).  Astec shall have the right to observe and
offer technical advice to the efforts to demonstrate VOC Compliance and shall be
provided with all relevant information relating thereto, but shall have no
obligation or liability with respect thereto.  If VOC Compliance is demonstrated
on or prior to May 1, 2019, Highland and Highland LLC agree, jointly and
severally, to make the Compliance Payment (as defined in Section 1.4) to Astec
by wire transfer of immediately available funds pursuant to instructions
provided by Astec on the later of (a) the date that is sixty (60) days after the
Final Payment Date and (b) the date that is two (2) Business Days after VOC
Compliance is demonstrated; provided that, if VOC Compliance is not demonstrated
on or prior to May 1, 2019, Highland and Highland LLC shall have no obligation
to pay the Compliance Payment to Astec.
Highland represents and warrants that there are no contractual or other
restrictions on its ability or right to make the Compliance Payment.
Each party represents and warrants that neither (a) the ability to demonstrate
VOC Compliance, nor (b) the payment of, or failure to pay, the Compliance
Payment, shall have any effect upon the effectiveness of the releases and
discharges set forth in Section 3.
1.4
Certain Definitions

For purposes of this Agreement, the following terms shall have the following
meanings:
"Compliance Payment" means an amount equal to $7,000,000.
"Deferred Payments" means the $2,075,136.50 of Construction Price payments,
including principal accrued and unpaid interest, fees, costs and expenses, if
any, to be retained after the Payoff Date pursuant to that certain EPC Payment
Option Satisfaction and Lien Termination Agreement dated as of September 30,
2017 by and among Astec, Highland, Highland LLC and Highland Pellets Ltd.
"Retainage Amount" means the retention amount of $1,231,215.88 per line (for a
total of $4,924,863.52) to be paid to Astec by Highland upon Completion pursuant
to Schedule 3, Part C of the Contract (captioned "Final Payment for Construction
Services").
"VOC Compliance" means that one (1) Line of the Plant has demonstrated the
capability of complying with the Highland ADEQ Operating Air Permit with respect
to the emission of volatile organic compounds from the dryer island.  The
testing parameters will be the same as were used by the State of Arkansas in
connection with the issuance of such permit.
2
Termination of Contract and Guaranty

The Contract (including, without limitation, any warranty provisions thereunder)
and the Guaranty are hereby terminated as of the date of this Agreement (the
"Termination Date"). From and after the Termination Date, the Contract
(including, without limitation, any warranty provisions thereunder) and the
Guaranty will be of no further force or effect, and the rights, duties and
obligations of each of the parties thereunder shall terminate.
3
Mutual Release

3.1
Highland Release

In consideration of the covenants, agreements and undertakings of the parties
under this Agreement, Highland, on behalf of itself, its predecessors,
successors, direct and indirect parent companies, direct and indirect subsidiary
companies, companies under common control with any of the foregoing, affiliates,
and assigns, and its and their past, present, and future officers, directors,
shareholders, interest holders, members, partners, attorneys, agents, employees,
managers, representatives, assigns, and successors in interest, and all persons
acting by, through, under, or in concert with them, and each of them, hereby
release and discharge the Astec Parties, together with their predecessors,
successors, direct and indirect parent companies, direct and indirect subsidiary
companies, companies under common control with any of the foregoing, affiliates
and assigns and their past, present, and future officers, directors,
shareholders, interest holders, members, partners, attorneys, agents, employees,
managers, representatives, assigns, and successors in interest, and all persons
acting by, through, under, or in concert with them, and each of them, from all
known and unknown charges, complaints, claims, grievances, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts, penalties, fees, wages,
expenses (including attorneys' fees and costs actually incurred), and punitive
damages, of any nature whatsoever (collectively, "Claims"), and all liens
arising from such Claims that operate under contract or law which Highland or
any third party claiming through Highland has, or may have had, against the
Astec Parties, whether or not apparent or yet to be discovered, or which may
hereafter develop, for any acts or omissions related to or arising out of the
Contract or the Guaranty or for any other matter between Highland and the Astec
Parties, except for any obligations arising out of this Agreement.
3.2
Astec Parties Release

In consideration of the covenants, agreements and undertakings of the parties
under this Agreement, the Astec Parties, on behalf of themselves, their
predecessors, successors, direct and indirect parent companies, direct and
indirect subsidiary companies, companies under common control with any of the
foregoing, affiliates, and assigns, and their past, present, and future
officers, directors, shareholders, interest holders, members, partners,
attorneys, agents, employees, managers, representatives, assigns, and successors
in interest, and all persons acting by, through, under, or in concert with them,
and each of them, hereby release and discharge Highland, together with its
predecessors, successors, direct and indirect parent companies, direct and
indirect subsidiary companies, companies under common control with any of the
foregoing, affiliates and assigns and its and their past, present, and future
officers, directors, shareholders, interest holders, members, partners,
attorneys, agents, employees, managers, representatives, assigns, and successors
in interest, and all persons acting by, through, under, or in concert with them,
and each of them, from all Claims and all liens arising from such Claims that
operate under contract or law, including a release of any security interest
granted pursuant to Section 11(d) of the Contract, which the Astec Parties or
any third party claiming through the Astec Parties, have, or may have had,
against Highland, whether or not apparent or yet to be discovered, or which may
hereafter develop, for any acts or omissions related to or arising out of the
Contract or the Guaranty or for any other matter between the Astec Parties and
Highland, except for any obligations arising out of this Agreement.
3.3
Scope of Releases

This Agreement resolves any claim for relief that is, or could have been
alleged, no matter how characterized, including, without limitation, direct or
indirect damages, compensatory damages, damages for breach of contract, bad
faith damages, reliance damages, liquidated damages, delay damages,
consequential damages, exemplary damages, special damages, damages for
humiliation and embarrassment, punitive damages, costs, and attorneys' fees
related to or arising from the Contract or the Guaranty. Each party understands
that it may later discover Claims or facts that may be different from, or in
addition to, those that it or any other party now knows or believes to exist
regarding the subject matter of the release contained in this Section 3, and
which, if known at the time of signing this Agreement, may have materially
affected this Agreement and such party's decision to enter into it and grant the
release contained in this Section 3. Nevertheless, the parties intend to fully,
finally and forever settle and release all Claims that now exist, may exist, or
previously existed, as set out in the release contained in this Section 3,
whether known or unknown, foreseen or unforeseen, or suspected or unsuspected,
and the release given herein is and will remain in effect as a complete release,
notwithstanding the discovery or existence of such additional or different
facts. The parties hereby waive any right or Claim that might arise as a result
of such different or additional Claims or facts.
The releases contained in this Section 3 are conditioned on Astec making the
first Termination Payment on the Initial Payment Date.
4
Astec Deliverables and Support

4.1
Astec Deliverables

On or prior to the date that is fourteen (14) days immediately following the
Termination Date, Astec will deliver to Highland all as-built drawings, codes,
manuals, operating procedures and other items necessary to operate the Plant
(collectively, the "Operating Materials").  All intellectual property rights,
including copyrights, patents, patent disclosures and inventions (whether
patentable or not), trademarks, service marks, trade secrets, know-how and other
confidential information, trade dress, trade names, logos, corporate names and
domain names, together with all of the goodwill associated therewith, derivative
works and all other rights (collectively, "Intellectual Property Rights") in and
to the Operating Materials shall continue to be owned by Astec. Astec hereby
grants Highland a license (the "License") to use all Intellectual Property
Rights on a non-exclusive, irrevocable, fully paid-up, royalty-free and
perpetual basis to the extent necessary to enable Highland to operate the
Plant.  The License is transferable to any subsequent owner or operator of the
Plant, but may not be assigned or transferred to any other person or entity
without the prior written consent of Astec.
Highland acknowledges that the Operating Materials include non-public,
proprietary or confidential information of Astec (including without limitation:
product development information, processes, procedures, inventions, research,
business methods, specifications, trade secrets, computer software, engineering
data, technical information and drawings) (collectively, the "Astec Proprietary
Information").  Highland shall use the Astec Proprietary Information solely for
the operation of the Plant and shall not disclose or permit access to Astec
Proprietary Information other than to its employees, officers and consultants
who need to know such Astec Proprietary Information to operate the Plant and are
bound by confidentiality obligations no less protective of the Astec Proprietary
Information than the terms contained herein. Highland shall use its best efforts
to safeguard the Astec Proprietary Information from unauthorized use, access, or
disclosure using no less than a commercially reasonable degree of care. In no
event shall Highland (a) use Astec Proprietary Information in the design,
development, manufacture, service or sale of any equipment, products or goods,
or (b) at any time decompile, reverse assemble, or reverse engineer any Astec
Proprietary Information, unless Astec has provided written or oral instructions
to the contrary.  Astec Proprietary Information does not include any information
that: (a) is or becomes generally available to the public other than as a result
of Highland's acts or omissions; (b) is obtained by Highland on a
non-confidential basis from a third party that was not legally or contractually
restricted from disclosing such information; or (c) was or is independently
developed by Highland, as established by documentary evidence, without using any
Astec Proprietary Information.  Any future operator or owner of the Plant shall
be subject to the limitations of this paragraph and shall be required to
acknowledge such limitations as a condition to becoming an operator or owner of
the Plant.
The termination and release provisions contained in this Agreement shall not
limit or release any warranties made by third parties unaffiliated with Astec. 
Astec claims no interest in any such third party warranties and assigns any such
interest it may have to Highland, as is, without recourse or warranty.  Astec
agrees to file a termination statement with respect to any UCC financing
statement of record in its favor and against Highland as debtor.
Astec releases all liens, claims and rights of any type whatsoever with respect
to any labor and/or services previously performed and material and/or equipment
previously furnished by Astec or its subcontractors with respect to Highland's
property, including without limitation, mechanics and materialmen's liens under
applicable law.  Astec hereby confirms it has paid all such subcontractors all
amounts due and payable with respect to such labor and/or services performed.
4.2
Delivery of the Site

Astec agrees to remove all of its materials, tools, equipment and personnel from
the site of the Plant promptly, but no later than the date that is fourteen (14)
days immediately following the Termination Date, with the exception of the
minimal materials, tools, equipment tools and personnel necessary to complete
the Tier 1 tasks of the Mid-South report dated June 12, 2018 and these minimal
items will be removed no later than sixty (60) days from the Termination Date.
4.3
Astec Technical Assistance

Astec agrees to provide the following services to Highland at no charge
(collectively, the "Services"):
(a) Until December 31, 2018, Malcolm Swanson or, in the event of his absence, a
comparable senior engineer, will be made available for up to forty (40) hours
per week to provide technical assistance and consultation on reasonable notice
from Highland (including, if reasonably required, reasonable visits to the
site); and
(b) additional technical assistance for service-related inquiries relating to
existing equipment by telephone with Astec's Service Department on an as-needed
basis for a period of one (1) year from the Termination Date.  For the avoidance
of doubt, such technical assistance shall not include any engineering work for
modifications to be made to the Plant after the Termination Date.
Astec is providing the Services as a courtesy and an accommodation and will
provide the Services with the care and diligence that it would provide to a
normal paying customer.  Astec makes no other representations and warranties of
any kind, express or implied, with respect to the Services and shall have no
liability for any damages, losses or liabilities relating to or arising out of
the Services, including, without limitation, any punitive, incidental,
consequential, special or indirect damages, including loss of future revenue or
income, or loss of business reputation or opportunity.
4.4
Additional Astec Support

In addition to the assistance provided pursuant to Section 4.3, Astec agrees to
provide such equipment, machinery, parts as may be requested by Highland and
agreed to by Astec, at Astec's standard prices and rates and in accordance with
Astec's standard terms and conditions.
5
Representations and Warranties

Each of Highland, Astec and the Guarantor hereby represents and warrants for the
benefit of the other parties that as of the date hereof this Agreement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligations as applicable, enforceable in accordance with its terms.
The execution, delivery and performance by each party of this Agreement does not
conflict with or result in a violation or breach of any provision of any
contract by which such party is bound.  Highland has obtained all third-party
consents or approvals required in connection with the execution, delivery and
performance of this Agreement and the making of payments pursuant to Schedule 1,
including, without limitation, consents or approvals from GIP Caps Pine, L.P.,
Arkansas Teacher Retirement System, Drax Biomass Inc. and Drax Power Limited.
Each party affirms that it has not filed with any governmental agency or court
any type of action or report against any other party, and currently knows of no
existing act or omission by the other parties that may constitute a Claim
excluded from the release in Section 3 above.
6
Acknowledgement of Settlement

The parties, as broadly described in Section 3 above, acknowledge that (a) the
consideration set forth in this Agreement, which includes, but is not limited
to, the Termination Payments, is in full settlement of all Claims of whatsoever
kind or character that they have, or may ever have had, against the other
parties, as broadly described in Section 3 above and (b) by signing this
Agreement, and accepting the consideration provided herein and the benefits of
it, they are giving up forever any right to seek further monetary or other
relief from the other parties, as broadly described in Section 3 above, for any
acts or omissions up to and including the Termination Date.
The parties understand and agree that neither the payment of any sum of money
nor the execution of this Agreement by the parties will constitute or be
construed as an admission of any wrongdoing or liability whatsoever by any
party.
7
Future Operation of Plant

The operation of the Plant subsequent to the Termination Date and all repairs,
maintenance, programming, changes to controls, renovations, enhancements and
modifications to be made to the Plant after the Termination Date shall be the
sole and exclusive responsibility of Highland, and no Astec Party shall have any
obligation or liability with respect to such matters.  Any assistance rendered
by Astec in connection with the operation and performance of the Plant or in any
other capacity shall be given solely in a consulting or advisory capacity and
shall not release Highland in any manner whatsoever from its responsibility for
operating the Plant.  Highland agrees to indemnify and hold harmless the Astec
Parties, their affiliates and their respective representatives, from and against
any and all liabilities, damages, obligations and claims (including, without
limitation, court costs and reasonable attorney's fees) arising from or with
respect to the ownership and operation of the Plant.  Highland agrees that no
Astec Party has any further obligation to pay any amounts to Highland or any
third party that directly or indirectly relate to the Plant from and after the
Termination Date except for the Termination Payments.
8
Confidentiality and Public Announcements

8.1
Confidentiality

Subject to the terms and conditions of Section 8.2, each party acknowledges the
confidential nature of the terms and conditions of this Agreement (including,
without limitation, the fact that Termination Payments are being made and the
amount of the Termination Payments) (collectively, the "Confidential
Information") and agrees that it shall not (a) disclose any of such Confidential
Information to any person or entity, except to such party's affiliates,
employees, advisors and other representatives who need to know the Confidential
Information to assist such party, or act on its behalf, to exercise its rights
or perform its obligations under this Agreement, or (b) use the Confidential
Information, or permit it to be accessed or used, for any purpose other than to
exercise its rights or perform its obligations under this Agreement. Each party
shall be responsible for any breach of this Section 8.1 caused by any of its
affiliates, employees, advisors, or other representatives.
8.2
Public Announcements

Neither party shall (orally or in writing) publicly disclose or issue any press
release, make any other public statement, or otherwise communicate with the
media, concerning the termination of the Contract, the existence of this
Agreement or the subject matter hereof, without the prior written approval of
the other parties, except to the extent that such party is required to make any
public disclosure or filing regarding the subject matter of this Agreement (i)
by applicable law, (ii) under any rules or regulations of any securities
exchange of which the securities of such party or any of its affiliates are
listed or traded, or (iii) in connection with Astec's earning releases and
investor presentations and conference calls.
9
Miscellaneous

9.1
Notices

All notices, requests, consents, claims, demands, waivers and other
communications under this Agreement (each, a "Notice") must be in writing and
addressed to the other party at its address set forth below (or to such other
address that the receiving party may designate from time to time in accordance
with this section).  All Notices must be delivered by personal delivery,
nationally recognized overnight courier or certified or registered mail (in each
case, return receipt requested, postage prepaid), or e-mail (with confirmation
of transmission).  Except as otherwise provided in this Agreement, a Notice is
effective only (i) on receipt by the receiving party and (ii) if the party
giving the Notice has complied with the requirements of this Section 9.1.
Notice to Astec Parties:
4101 Jerome Avenue
Chattanooga, TN 37407
 
E-mail: rdorris@astecindustries.com
 
Attention: Rick Dorris
 
Notice to Highland:
5601 Industrial Drive North
Pine Bluff, AR 71602
 
E-mail: tom@highland-pellets.com
 
Attention: Tom Reilley

9.2
Counterparts

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any parties hereto may
execute this Agreement by signing any such counterpart. Delivery of an executed
counterpart of a signature page by facsimile transmission or via electronic mail
in portable document format (pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.
9.3
Binding Agreement

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.  Moreover, the
persons and entities referred to in Section 3 above, but not a party, are
third-party beneficiaries of this Agreement.
9.4
Entire Agreement

This Agreement constitutes the sole and entire agreement among the parties with
respect to the subject matter contained herein and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.  This Agreement may only
be amended, modified, or supplemented by an agreement in writing signed by each
party hereto.
9.5
Headings

The headings in this Agreement are for reference only and do not affect the
interpretation of this Agreement.
9.6
Severability

If any provision of this Agreement is found by a court of competent jurisdiction
to be legally invalid or unenforceable:  (i) the validity and enforceability of
the remainder of this Agreement shall not be affected (ii) such provision shall
be deemed modified to the minimum extent necessary to make such provision
consistent with applicable law and (iii) such provision shall be valid,
enforceable and enforced in its modified form.
10
Governing law and submission to jurisdiction

10.1
Governing law

This Agreement, including all exhibits, schedules, attachments and appendices
attached hereto and thereto, and all matters arising out of or relating to this
Agreement, are governed by, and construed in accordance with, the laws of the
State of New York, United States of America, without regard to conflicts of laws
provisions thereof that would result in the application of the law of any other
jurisdiction. The Parties agree that the United Nations Convention on Agreements
for the International Sale of Goods does not apply to this Agreement. Each Party
hereby submits to the jurisdiction of the state and federal courts sitting in
New York, New York.
10.2
Waiver of Jury Trial

Each party acknowledges and agrees that any controversy that may arise under
this Agreement, including any exhibits, schedules, attachments and appendices
attached to this Agreement, is likely to involve complicated and difficult
issues and, therefore, each such party irrevocably and unconditionally waives
any right it may have to a trial by jury in respect of any legal action arising
out of or relating to this Agreement, including any exhibits, schedules,
attachments and appendices attached to this Agreement, or the transactions
contemplated hereby.




[Remainder of this page left intentionally blank]

--------------------------------------------------------------------------------

In witness whereof, the parties have caused this Agreement to be duly executed
as of the date first above written.


ASTEC:
ASTEC, INC.


By: /s/ Malcolm Swansom
 Name: Malcolm Swansom
 Title: President









--------------------------------------------------------------------------------

HIGHLAND:
HIGHLAND PELLETS, LLC


By: /s/ Thomas Reilley
 Name: Thomas Reilley
 Title: Chairman



--------------------------------------------------------------------------------

Acknowledged and agreed by
HIGHLAND LLC


By: /s/ Thomas Reilley
       Name: Thomas Reilley
       Title: Chairman



--------------------------------------------------------------------------------

Acknowledged and agreed by
The GUARANTOR:
ASTEC INDUSTRIES, INC.


By:  /s/ Benjamin G. Brock
       Name: Benjamin G. Brock
       Title:  President & CEO





--------------------------------------------------------------------------------



GIP CAPS Pine, L.P. hereby consents to and agrees to be bound by the release set
forth in Section 3.1 of this Agreement.
GIP CAPS PINE, L.P.


By: /s/ Reiwer Boehning
       Name: Reiwer Boehning
       Title: CAPS Partner



--------------------------------------------------------------------------------



Arkansas Teacher Retirement System hereby consents to and agrees to be bound by
the release set forth in Section 3.1 of this Agreement.
ARKANSAS TEACHER RETIREMENT SYSTEM


By:  /s/ George Hopkins
       Name: George Hopkins
       Title: Executive Director



--------------------------------------------------------------------------------

Schedule 1
This schedule sets forth the flow of funds and associated wire transfer
instructions to take place on the Initial Payment Date and for each subsequent
Termination Payment until the Final Payment Date, in each case, pursuant to the
Agreement.  Highland directs and authorizes Astec to make the Termination
Payments in accordance with this Schedule.
The relevant bank information and wire transfer instructions for the parties
receiving funds from the Termination Payments under this Agreement are set forth
below under "B. WIRE TRANSFER INSTRUCTIONS".  The terms "Dollars" and "$" mean
United States Dollars.  All amounts shall be paid in United States Dollars in
immediately available funds in each case without any setoff or deduction unless
specifically set forth below.
If any of the payments set forth below would occur on a day that is not a
Business Day, such payment shall instead be made on the next immediately
following Business Day.
A. TERMINATION PAYMENTS FLOW OF FUNDS
1.
Payment to GIP CAPS Pine, L.P.



On the Initial Payment Date Astec shall wire transfer an amount equal to
$10,000,000.00 (ten million Dollars) to GIP CAPS Pine, L.P.


2.
Payment to Arkansas Teacher Retirement System



On the Initial Payment Date Astec shall wire transfer an amount equal to
$15,000,000.00 (fifteen million Dollars) to Arkansas Teacher Retirement System.


3.
Payments to Highland LLC



Astec shall wire transfer the following amounts to Highland LLC:


(a)
a payment of $4,000,000.00 (four million Dollars) on the Initial Payment Date;

(b)
a payment of $1,000,000.00 (one million Dollars) on the date that is thirty (30)
days after the Initial Payment Date;

(c)
a payment of $2,000,000.00 (two million Dollars) on the date that is sixty (60)
days after the Initial Payment Date; and

(d)
a payment of $3,000,000.00 (three million Dollars) on the date that is one
hundred twenty (120) days after the Initial Payment Date.

4.
Payments to Highland



Astec shall wire transfer the following amounts to Highland:


(a)
a payment of $5,000,000.00 (five million Dollars) on the Initial Payment Date;

(b)
a payment of $7,500,000.00 (seven million five hundred thousand Dollars) on the
date that is thirty (30) days after the Initial Payment Date;

(c)
a payment of $6,500,000.00 (six million five hundred thousand Dollars) on the
date that is sixty (60) days after the Initial Payment Date;

(d)
a payment of $8,500,000.00 (eight million five hundred thousand Dollars) on the
date that is ninety (90) days after the Initial Payment Date; and

(e)
a payment of $5,500,000.00 (five million five hundred thousand Dollars) on the
date that is one hundred twenty (120) days after the Initial Payment Date.

5.
Payment of Costs and Fees



Upon confirmation of receipt of cleared funds by Highland on the Initial Payment
Date of the amount set forth in paragraph 4(a) above, Highland shall initiate
wire transfers for the following amounts to each of the parties as set forth
below:


(a)
a payment of $106,000.00 to Gill Ragon Owen, P.A. for legal services to Arkansas
Teacher Retirement System;

(b)
a payment of $260,000.00 to Skadden, Arps, Slate, Meagher & Flom LLP for legal
services to GIP CAPS Pine, L.P.; and

(c)
a payment of $40,000.00 to Simmons Bank for advisory services to Arkansas
Teacher Retirement System.

B. WIRE TRANSFER INSTRUCTIONS


1.
GIP CAPS Pine, L.P.



Payee
To Account
GIP CAPS Pine, L.P.
JPMorgan Chase Bank, NA
270 Park Avenue
New York, NY
ABA #: 021000021
SWIFT Code: CHASUS33
Account Name: GIP CAPS Pine LP
USD Account Number: 700756237



2.
Arkansas Teacher Retirement System



Payee
To Account
Arkansas Teacher Retirement System
STATE STREET BANK AND TRUST COMPANY
BOSTON, MA
ABA : 011000028
A/C NAME: ARKANSAS TEACHER RETIREMENT SYSTEM LIQUIDITY (4NY8)
A/C NUMBER: DDA #02151454
ATTN: SARAH CAREY, PUBLIC FUNDS
REF: Highland



3.
Highland



 Payee
To Account
Highland Pellets, LLC
A/C#  12199171
ABA/ Routing#:  082900432
Account Name: Highland Pellets LLC
Bank Name:  Simmons Bank
510 S Main Street
Pine Bluff, AR 71601
OBI: INV



4.
Highland LLC



 Payee
To Account
Highland LLC
A/C#  80006286746
ABA/ Routing #: 321081669
Account Name: Highland LLC
Bank Name: First Republic Bank



5.
Costs and Fees



Payee
To Account
Gill Ragon Owen, P.A.
Wire Transfer Instructions
Gill Ragon Owen, P.A.
To:  Centennial Bank, Little Rock, Arkansas
ABA No. 082902757
Gill Ragon Owen, P.A. Operating Account
Account No.  500103949
Skadden, Arps, Slate, Meagher & Flom LLP
CITIBANK, N.A.
111 Wall Street
NEW YORK, NY 10043
ABA #: 021000089
Swift Code: CITIUS33 (required for international wires only)
FOR CREDIT TO:
ACCOUNT #30060143 of Skadden, Arps, Slate, Meagher & Flom LLP
Simmons Bank
Simmons Bank/Trust
Attn: Trust Ops Admin Assistant
Account #10118174
ABA #082900432


